Motion granted, the decision of this court filed herein on March 29, 1956, recalled, the order entered herein on March 29, 1956, dismissing said appeal is vacated, and upon reargument the motion to dismiss said appeal is granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to be filed on or before August 14 1956, with notice of argument for the September, 1956, term of this court, said appeal to be argued or submitted when reached. Concur— Botein, J. P., Rabin, Cox, Frank and Valente, JJ. [See ante, p. 886.]